Citation Nr: 0534820	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-29 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher (compensable) rating for service-
connected chronic rhinitis.

2.  Entitlement to a higher rating for service-connected 
degenerative spondylosis of the lumbar spine, currently 
evaluated as 10 percent disabling. 

3.  Entitlement to a higher rating for a service-connected 
left knee disability, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran apparently served on active duty from November 
1972 to December 2002, when he retired.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 decision by the RO in Montgomery, 
Alabama that, in pertinent part, granted service connection 
and a 0 percent rating for chronic rhinitis, granted service 
connection and a 10 percent rating for a low back disability, 
and granted service connection and a 10 percent rating for a 
left knee disability.  The veteran appealed for higher 
ratings.  A personal hearing was held before the undersigned 
Veterans Law Judge at the RO (i.e. a Travel Board hearing) in 
June 2005.  

The veteran submitted additional pertinent evidence directly 
to the Board at his hearing in June 2005.  As the veteran has 
waived RO review of this evidence by a letter dated in June 
2005, the Board will consider it.  38 C.F.R. § 20.1304(a), 
(c) (2005).

The issues of entitlement to higher ratings for a low back 
disability and a left knee disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The veteran's chronic rhinitis is manifested by constant 
nasal drip and nasal congestion without nasal polyps and 
without greater than 50 percent obstruction of the nasal 
passages on both sides or complete obstruction on one side.


CONCLUSION OF LAW

The criteria for a rating in excess of 0 percent for chronic 
rhinitis have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6522 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a March 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for a higher rating, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as an August 
2004 Statement of the Case (SOC).  These documents provided 
them with notice of the law and governing regulations, as 
well as the reasons for the determinations made regarding his 
claim.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims). 

Analysis

The veteran contends that his service-connected rhinitis is 
more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in February 
2003.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The RO has rated the veteran's chronic rhinitis as 
noncompensable under Diagnostic Code 6522.

Allergic or vasomotor rhinitis is rated 10 percent when there 
are no polyps, but with greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  The condition is rated 30 percent when there are 
polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2005).

At a November 2002 VA examination, the veteran complained of 
chronic sinus problems with a history of excessive postnasal 
drainage and a runny nose in spite of not having a cold.  He 
denied any allergies associated with his sinus problems.  He 
was currently taking Flonase which worked well for his sinus 
symptoms.  On examination, there was no tenderness over the 
sinuses.  The nose, mouth, and throat were clear.  There was 
a history of a deviated nasal septum without any obvious 
deformity on examination.  An X-ray study of the sinuses 
appeared clear.  There was no evidence of air fluid level, 
mucosal thickening, or bone destruction.  The pertinent 
diagnosis was chronic rhinitis, currently using Flonase nasal 
spray.

At a June 2005 Travel Board hearing, the veteran testified 
that he used Flonase to treat his rhinitis, and that this 
medication helped to manage his symptoms.  He said he took 
the medication on a daily basis, and he complained of 
congestion and a runny nose.  He stated that during the 
allergy season, his symptoms were worse.  

After a review of the medical evidence, the Board finds that 
a rating in excess of 0 percent is not warranted under 
Diagnostic Code 6522, as there is no evidence of obstruction 
of the nasal passage on both sides which is greater than 50 
percent, no evidence of complete obstruction on one side, and 
no evidence of polyps.

The Board finds, therefore, that the criteria for a higher 
rating for service-connected rhinitis have not been met since 
the initiation of the veteran's claim for service connection.  
Fenderson, supra. 

The preponderance of the evidence is against the veteran's 
claim for a higher rating for chronic rhinitis.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A higher rating for chronic rhinitis is denied.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate review 
with respect to the claims for higher ratings for a low back 
disability and a left knee disability.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).

At his Board hearing, the veteran testified that he has 
received ongoing treatment for his low back disability and 
left knee disability since separation from service at Maxwell 
Air Force Base (AFB), at the VA Medical Center (VAMC) in 
Montgomery, Alabama, and by a private physician, R. D. 
Glymph, MD.  It appears that there are outstanding clinical 
records from these medical providers, and such must be 
obtained prior to Board review.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002); 38 C.F.R. § 3.159(c) (2005); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Additionally, it should be noted that the veteran last 
underwent a VA compensation examination for his low back 
disability and left knee disability three years ago; 
consequently, it is the judgment of the Board that another VA 
orthopedic examination is warranted to evaluate the current 
severity of these disabilities.  38 U.S.C.A. § 5103A(d) (West 
2002); Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. 
Derwinski, 1 Vet. App. 121 (1991).



In light of the foregoing, the case is remanded to the RO for 
the following action:


1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a low back 
disability or a left knee disability 
since separation from service.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.

In particular, the RO should attempt to 
obtain treatment records dated since 
December 2002 from Maxwell AFB, the 
Montgomery VAMC, and from Dr. Glymph.

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to determine the current severity of his 
low back and left knee disabilities.  The 
examiner should review the claims file, 
and the examination report should reflect 
that this was done.  All necessary tests 
should be performed, including X-ray 
studies.  The examination report should 
include the following:

a.  Range of motion studies of the low 
back and left knee should be performed, 
and the examiner is requested to state 
the normal range of motion of the low 
back and knee.  The examiner should 
identify and assess any objective 
evidence of pain.

b.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups.

c.  With respect to the left knee, the 
examiner should note whether there is any 
recurrent subluxation or lateral 
instability.

3.  The RO should then re-adjudicate the 
claims on appeal, with consideration of 
all additional evidence received since 
the August 2004 statement of the case.  
If the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


